The judgment of the Supreme Court was entered,
Per Curiam.
— We discover no error in this case. A tenant must stand upon the terms of his lease, and not upon duties imposed by a will upon a trustee, which are- not made terms or conditions in the lease in his-favor. The question here is not on the powers or duties .of the trustee, but upon performance of the terms of the lease by the tenant; and the words, “subject to the provisions of the will of Amos Holahan, deceased,” do not refer to privileges conceded to the tenant, but to burthens to which he is subjected.
Judgment affirmed.